MEMORANDUM OPINION

ALEXANDER WILLIAMS, JR., District Judge.
Pending before the Court are two Motions to Dismiss. Defendants United States, Secretary of the United States Senate Nancy Erickson, and Sergeant at Arms of the Senate Terrance W. Gainer move to dismiss on the grounds that Plaintiffs’ claims are barred by sovereign immunity and that venue is improper in this district. Doc. No. 32. Defendant Karen L. Haas, Clerk of the United States House of Representatives, moves to dismiss on the same grounds, and also argues that Plaintiffs lack standing and have failed to state a claim upon which relief can be granted. Doc. No. 33. The Court has reviewed the motion papers and concludes that no hearing is necessary. See Loe. R. 105.6 (D.Md.2011). For the reasons articulated below, Defendants’ Motions are GRANTED-IN-PART. Plaintiffs’ claims against Defendant United States are barred by sovereign immunity and are therefore dismissed with prejudice. Although Plaintiffs’ claims against the remaining individual Defendants are not barred by sovereign immunity, venue is not proper in this district. Accordingly, the Court dismisses without prejudice Plaintiffs’ claims against the individual Defendants.1
I. BACKGROUND
Plaintiffs have brought suit to enjoin implementation of section 8(a)(1) of the Stop Trading on Congressional Knowledge (STOCK) Act. Section 8(a)(1), as amended, requires online posting of Financial Disclosure Forms submitted by covered employees of the legislative branch of the United States government:
Not later than [April 15, 2013], or 90 days after the date of enactment of this Act, whichever is later, the Secretary of the Senate and the Sergeant at Arms of the Senate, and the Clerk of the House of Representatives, shall ensure that fi*819nancial disclosure forms filed by ... employees of Congress ... are made available to the public on the respective official websites of the Senate and the House of Representatives not later than 30 days after such forms are filed. ■
Pub. L. No. 112-105, 126 Stat. 291 (Apr. 4, 2012).2
Plaintiffs in this case include the International Federation of Professional and Technical Engineers, AFL-CIO & CLC (IFPTE), an international union comprised of local union affiliates that directly represent employees in their dealings with employers such as the Government Accountability Office (GAO) and the Congressional Research Service (CRS). The IFPTE represents approximately 120 Financial Disclosure Form filers employed by these two legislative branch agencies. Individual Plaintiffs Timothy Persons and Nancy Kingsbury are employees of GAO and residents of Maryland. Individual Plaintiff Dennis Roth is a former employee of CRS, while individual Plaintiff Nina Serafino is a current employee of CRS. Ml the individual Plaintiffs have been responsible for filing Financial Disclosure Forms for the last several years. Defendants are the United States, the Secretary of the Senate, the Sergeant at Mms of the Senate, and the Clerk of the House of Representatives. The individual Defendants are sued in their official capacities only.
Plaintiffs assert that implementing section 8 of the STOCK Act will violate their right to privacy under the United States Constitution, and that retroactive application of Section 8 to Financial Disclosure Forms filed by Plaintiffs prior to the STOCK Act’s passage would violate their rights under the Fifth Amendment of the Constitution. Plaintiffs seek a declaratory judgment that section 8 of the STOCK Act as applied to Plaintiffs and other non-elected legislative branch employees is unconstitutional. Plaintiffs further request an order enjoining all Defendants, preliminarily and permanently, from making Financial Disclosure Forms of non-elected legislative branch employees or the information contained in them available on the Internet. Plaintiffs also seek an order enjoining Defendants from requiring non-elected legislative branch employees to submit the forms as long as such information is subject to Internet publication by Defendants.
Plaintiffs filed this action on November 21, 2012, and moved for a temporary restraining order and preliminary injunction on November 30, 2012. After Congress extended the Internet publication deadline from December 8, 2012 to April 15, 2013, the Court denied as moot Plaintiffs’ motions. On January 11, 201.3, the Court denied Plaintiffs’ motion to stay proceedings. Plaintiffs filed their Amended Complaint on January 18 and Defendants filed the pending Motions to Dismiss on February 1 and February 4. The Motions have been fully briefed and are ripe for the Court’s consideration.
II. ANALYSIS
1. Sovereign Immunity
“As a sovereign the United States ‘is immune from suit save as it consents to be sued ... and the terms of its consent to be sued in any court define that court’s jurisdiction to entertain the suit.’ ” McLean v. United States, 566 F.3d 391, 401 (4th Cir.2009) (quoting United *820States v. Testan, 424 U.S. 392, 399, 96 S.Ct. 948, 47 L.Ed.2d 114 (1976)). This sovereign immunity extends to the United States Congress when it is sued as a branch of the government. McLean, 566 F.3d at 401. In their oppositions to Defendants’ Motions to Dismiss, Plaintiffs concede that Defendant United States has not waived sovereign immunity with respect to this litigation. See Doc. No. 38 at 2; Doc. No. 39 at 1, 12-15 (asserting only that the individual Defendant is not immune from suit). Accordingly, the United States is dismissed from this action, and the claims against it are dismissed with prejudice.
Defendants also argue that Plaintiffs’ claims against the individual Defendants in their official capacities are barred by sovereign immunity. As a general matter, a claim against a federal official for acts performed within his or her official capacity amounts to an action against the sovereign and is therefore barred by sovereign immunity. Portsmouth Redev. & Hous. Auth. v. Pierce, 706 F.2d 471, 473 (4th Cir.1983). However, the Supreme Court has recognized an important exception to this general rule. In Larson v. Domestic and Foreign Commerce Corp., 337 U.S. 682, 684, 69 S.Ct. 1457, 93 L.Ed. 1628 (1949), a company brought suit against the head of the War Assets Administration seeking to enjoin the Administrator from selling or delivering coal to anyone but the plaintiff company. The Court upheld the district court’s dismissal of the suit as one against the sovereign, but in doing so, recognized that not all suits for specific relief against officers of the sovereign are suits against the sovereign. Id. at 689, 69 S.Ct. 1457. One such exceptional case is “that in which the statute or order conferring power upon the officer to take action in the sovereign’s name is claimed to be unconstitutional.... [Injunctions against the threatened enforcement of unconstitutional statutes [is a] familiar example[ ] of this type.” Id. at 690, 69 S.Ct. 1457. The Court reasoned that in such cases, “the conduct against which specific relief is sought is beyond the officer’s powers and is, therefore, not the conduct of the sovereign.” Id. Although the officer’s power to act may be conferred in form, “the grant is lacking in substance because of its constitutional invalidity.” Id.; see also Dugan v. Rank, 372 U.S. 609, 621-22, 83 S.Ct. 999, 10 L.Ed.2d 15 (1963) (recognizing that action for injunction against federal officer may proceed where the officer’s powers or the manner in which they are exercised is constitutionally void, even if they are within scope of officer’s statutory authority). The Court concludes that the relief sought by Plaintiffs in this case — enjoining the individual Defendants’ implementation of an allegedly unconstitutional statute — is precisely the type of claim that is not barred by sovereign immunity.
Defendants contend that the Larson exception does not apply because the officials in this case are officers of the legislative branch, not the executive branch. The Larson holding was not so limited, however, and recent caselaw from the D.C. Circuit persuades the Court that the exception applies to legislative branch employees. Most recently, in Pollack v. Hogan, a job applicant brought suit against the Administrative Office (AO) of the United States Courts and AO officials in their official capacities alleging that geographical restrictions on certain positions violated her constitutional right to travel. 703 F.3d 117, 119 (D.C.Cir.2012). The plaintiff in Pollack sought injunctive relief prohibiting individual defendants from discriminating against job applicants on the basis of their place of residence and ordering defendants to consider plaintiffs past and future applications without regard to *821her place of residence. Id. The court held that plaintiffs claims against officials of the judicial branch fell within the Larson exception:
Here, the plaintiff has claimed an invasion of her legal rights — specifically, of an alleged constitutional right to travel that is enforceable against the federal government. Whether there is- such a right, and whether any such right is applicable to [plaintiffs] case, goes to the merits of her claim and not to the AO’s sovereign immunity.
Id. at 121.
Other D.C. Circuit precedent confirms that the Larson exception is not limited to executive branch officers and employees. In Clark v. Library of Congress, the Library of Congress requested that the FBI conduct an investigation into the political beliefs and activities of plaintiff, a reshelver of books for the Library. 750 F.2d 89, 90-91 (D.C.Cir.1984). The plaintiff claimed that the investigation violated his First Amendment rights of speech and association and invaded his privacy. Id. at 102. He sought non-monetary relief in the form of reinstatement, correction of his personnel records and an injunction against the defendants prohibiting future infringement of First Amendment rights. Id. The D.C. Circuit held that plaintiffs claims were not barred, calling it “well-established that sovereign immunity does not bar suits for specific relief against government officials where the challenged actions of the officials are alleged to be unconstitutional or beyond statutory authority.” Id. at 102 (citing Larson ).3 The Court is persuaded by the reasoning of the D:C. Circuit, and concludes that the Larson exception applies to claims against the individual Defendants in this case.4
Defendants also argue that the Larson doctrine has doubtful continued relevance following Congress’s 1976 amendments to the Administrative Procedure Act (APA), 5 U.S.C. § 702. However, as noted by the D.C. Circuit in Clark, the 1976 amendments, which included a broad waiver of sovereign immunity, apply only to “agencies” as defined by the APA. Clark, 750 F.2d at 102 (noting that plaintiff could not take advantage of waiver because the Library of Congress was not ah “agency” under the' APA). Accordingly, while the 1976 amendments may have superseded Larson with respect to APA-defined “agencies,” Larson remains relevant at least with respect to other government entities, such as the United States Congress, and their officers and employees. See 5 U.S.C. § 701(b)(1)(A) (excluding “Congress” from the definition of “agency”).
The Court finds the reasoning of the D.C. Circuit persuasive, and finds no reason why the Larson exception does not apply to Plaintiffs’ claims in this case. Furthermore, granting injunctive relief to Plaintiffs would not stop the United States in its tracks or cause “substantial bother*822some interference with the operation of government.” Littell v. Morton, 445 F.2d 1207, 1214 (4th Cir.1971). Accordingly, Plaintiffs claims for injunctive relief against the individual Defendants are not barred by sovereign immunity.
2. Venue
Plaintiffs contend that the remaining individual Defendants in this case are officers or employees of the United States, and as such, venue in this district is proper under 28 U.S.C. § 1391(e). That section provides the following:
(e) Actions where defendant is officer or employee of the United States—
(1) In general. — A civil action in which a defendant is an officer or employee of the United States or any agency thereof acting in his official capacity or under color of legal authority, or an agency of the United States, or the United States, may, except as otherwise provided by law, be brought in any judicial district in which (A) a defendant in the action resides, (B) a substantial part of the events or omissions giving rise to the claim occurred, or a substantial part of property that is the subject of the action is situated, or (C) the plaintiff resides if no real property is involved in the action.
28 U.S.C. § 1391(e). Although the Fourth Circuit has not addressed the issue, courts that have analyzed the language “officer or employee of the United States” are in virtually unanimous agreement that it applies only to officers and employees of the executive branch. See, e.g., King v. Russell, 963 F.2d 1301, 1303-04 (9th Cir.1992) (holding that § 1391(e) applies only to executive branch officials, and not to bankruptcy court officers); Duplantier v. United States, 606 F.2d 654, 663-64 (5th Cir.1979) (holding that § 1391(e) applies only to executive branch officials, not a federal judge or chairman of judicial ethics committee). In limiting the scope of § 1391(e) to executive branch officials and employees, both the Fifth and Ninth Circuits relied upon the reasoning of the Second Circuit in Liberation News Service v. Eastland, 426 F.2d 1379 (2d Cir.1970).5 In Liberation News, a press association brought suit against ten United States senators, chief counsel of a Senate subcommittee, and other defendants alleging that subpoenas issued by the Senate subcommittee were unconstitutional. Id. at 1381. Judge Friendly analyzed the legislative history of § 1391(e) and determined that in identifying officers and employees of the United States, “Congress was thinking solely in terms of the executive branch.” Id. at 1384. The ultimate intention of Congress, Judge Friendly held, was “to facilitate review by the Federal courts of administrative actions.” Id. at 1383 (quoting Sen. Rep. No. 1992, 87th Cong. 2d Sess., reprinted in 1962 U.S. Code Cong. & Adm. News, pp. 2784, 2785 (1962)).
Judge Friendly also identified the policy concerns that accompany the broad interpretation of § 1391(e) urged by Plaintiffs in this case: “The disruption to the work of Congress by the pendency of actions elsewhere than in Washington could be far more serious than in the case of the executive departments and agencies with their large staffs.” Id.; see also Shaffer v. Clinton, 54 F.Supp.2d 1014, 1022 (D.Colo.1999) (“Legislative history reveals the limited *823staff of Congress, working predominantly in Washington, D.C., would be disrupted if forced to defend civil actions in locations other than Washington.”). The Fifth Circuit in Duplantier noted that expanding § 1391(e) beyond the executive branch “might bring about absurd consequences. Adoption of plaintiffs theory could result, for example, in an individual federal judge or clerk being liable to defend a lawsuit anywhere a federal court sits.” 606 F.2d at 664. The same concern applies to individual officers and employees of the legislative branch.
Plaintiffs apparently argue against dismissal on the ground that venue is a doctrine of convenience and that the federal courthouse in Greenbelt, Maryland is only 15 miles from the federal courthouse in Washington, D.C., where both parties acknowledge venue would be proper under the general venue provision of 28 U.S.C. § 1391(b). Congress has directed that in the absence of waiver by defendants, and where it has been determined that venue is not proper, the district court shall either dismiss the case or transfer it to the district or division in which it could have been brought. See 28 U.S.C. §§ 1406(a)-(b). The Court lacks authority to lay claim to venue by deeming itself a sufficiently convenient forum for litigation.
 Plaintiffs have cited no cases where a court- determined that § 1391(e) applied to actions brought against officers or employees . of the legislative or judicial branches. Every court that has examined the issue has concluded that § 1391(e) applies only to actions against executive branch officials, and the Court finds no rationale to depart from this persuasive and well-reasoned authority. The Court concludes that venue is not proper in this district, and Plaintiffs’ claims against the individual Defendants are dismissed without prejudice.
III. CONCLUSION
For the foregoing reasons, Defendants’ Motions to Dismiss are granted-in-part. A separate Order will follow.

MEMORANDUM OPINION

Before the Court is a Motion to Vacate brought by Defendant Karen L. Haas, Clerk of the United States House of Representatives. The other individual Defendants in this action, Nancy Erickson, Secretary of the United States Senate, and Terrance W. Gainer, Sergeant at Arms of the Senate, consent to the relief requested by the Clerk, while Defendant the United States takes no position with respect to the Clerk’s Motion. See Doc. No. 46 at 1. The Clerk moves to vacate those portions of the Court’s April 1, 2013 Amended Memorandum Opinion that discuss the application of sovereign immunity to the individual Defendants. The Court has reviewed the motion papers and concludes that no hearing is necessary. See Loe. R. 105.6 (D.Md.2011). For the reasons stated herein, the Clerk’s Motion will be DENIED.
I. FACTUAL AND PROCEDURAL BACKGROUND
Plaintiffs are non-elected current and former employees of the Legislative Branch, and an international union directly representing employees in their dealings with Legislative Branch entities such as the Government Accountability Office (GAO) and the Congressional Research Service (CRS). Plaintiffs brought suit against the United States and individual Defendants to enjoin implementation of section 8(a) of the Stop Trading on Congressional Knowledge (STOCK) Act on the grounds that the law’s financial disclosure requirements violated the Fifth Amend*824ment and Plaintiffs’ right to privacy. Doc. No. I.1
On March 20, 2013, the Court granted-in-part Defendants’ Motions to Dismiss. Doc. No. 43.2 The Court held that Plaintiffs’ claims against the United States were barred by sovereign immunity and dismissed those claims with prejudice. See Doc. No. 45 at 4. The Court also determined that Plaintiffs’ claims against individual Defendants were not barred by sovereign immunity, but nonetheless dismissed those claims without prejudice, finding that venue was not proper in the District of Maryland. Id. at 4-9.
On April 8, 2013, Plaintiffs refiled their claims for injunctive and declaratory relief against individual Defendants in the U.S. District Court for the District of Columbia. See Complaint, Int’l Fed’n of Prof'l & Technical Eng’rs v. Erickson (D.D.C. Apr. 8, 2013) (No. 1:13-cv-00441). On April 15, 2013, Congress passed, and the President signed, new legislation that removed the challenged portions of the STOCK Act. See Modifications of Online Access to Certain Financial Disclosure Statements and Related Forms, Pub.L. No. 113-7, 127 Stat. 438 (2013) (“Modification Act”). As the Modification Act rendered the controversy moot, an issue that neither party disputes, Plaintiffs voluntarily dismissed their Complaint filed in the District Court for the District of Columbia. See Notice of Dismissal, Int’l Fed’n of Prof'l & Technical Eng’rs v. Erickson (D.D.C. Apr. 17, 2013) (No. 1:13-cv-00441).
The Clerk filed the pending Motion to Vacate on May 20, 2013. Doc. No. 46. Seeking relief under Rule 60(b)(6) of the Federal Rules of Civil Procedure, the Clerk asks the Court to vacate those portions of its April 1, 2013 Opinion that discuss the applicability of sovereign immunity to Plaintiffs’ claims against individual Defendants. Doc. No. 46-2 at 4. The Clerk argues that the enactment of the Modification Act “precluded the Clerk from obtaining appellate relief’ from the Court’s adverse determination. Id. at 2. The Clerk further argues that the sovereign immunity ruling “(i) was unnecessary in light of the Court’s venue ruling, and (ii) contrasts with the Court’s refusal to address the Clerk’s other potentially dispositive jurisdictional argument (lack of standing).” Id. at 4. The Motion is fully briefed and ripe for the Court’s consideration.
II. ANALYSIS
The Clerk seeks relief under Rule 60(b)(6), which provides:
(b) Grounds for Relief from a Final Judgment, Order, or Proceeding. On motion and just terms, the court may relieve a party or its legal representative from a final judgment, order, or proceeding for the following reasons: ... (6) any other reason that justifies relief.
Fed.R.Civ.P. 60(b). Pursuant to Rule 60(b)(6), the Clerk has requested partial vacatur of the Court’s April 1, 2013 Amended Opinion on the grounds that the Modification Act has rendered the controversy moot and left individual Defendants unable to appeal the Court’s ruling that Plaintiffs’ claims against them were not *825barred by sovereign immunity.3 In analyzing the Clerk’s Motion, the Court will adopt the Fourth Circuit’s analytical framework from Valero Terrestrial Corp. v. Paige, 211 F.3d 112 (4th Cir.2000), which addressed a Rule 60(b)(6) motion for vacatur under similar circumstances.4
In Valero, owners and operators of solid waste facilities filed suit against West Virginia officials alleging that portions of the West Virginia Code regarding the regulation of waste disposal and management were unconstitutional. Id. at 115. In 1997, the district court -declared certain code provisions invalid under the dormant Commerce Clause and entered a permanent injunction prohibiting their enforcement. Id. While various motions for reconsideration were pending, the West Virginia Legislature substantially revised relevant Code provisions, including those that were enjoined from enforcement. Id. The defendants moved for the complaint to be dismissed as moot and moved pursuant to Rule 60(b) to, vacate the 1997 judgment declaring the provisions unconstitutional. Id. The Court thereafter dismissed the complaint as moot and vacated most of its 1997 judgment. The plaintiffs appealed.
On appeal, the Fourth Circuit affirmed the district court’s vacatur of its 1997 judgment. The Fourth Circuit’s opinion relied heavily upon the Supreme Court’s holding in U.S. Bancorp Mortgage Company v. Bonner Mall Partnership, 513 U.S. 18, 115 S.Ct. 386, 130 L.Ed.2d 233 (1994). 211 F.3d at 116-17. In Bancorp, the principal consideration in determining whether the relief of vacatur was warranted was “whether the party seeking relief from the judgment caused the mootness by voluntary action.” Id. at 117 (quoting Bancorp, 513 U.S. at 24, 115 S.Ct. 386). For example, where a settlement resulted in mootness, the party seeking relief has “voluntarily forfeited his legal remedy by the ordinary processes of appeal or certiorari, thereby surrendering his claim to the equitable remedy of vacatur” absent “exceptional circumstances.” Valero, 211 F.3d at 117-18 (quoting Bancorp, 513 U.S. at 25, 29, 115 S.Ct. 386). However, where the party seeking relief from judgment did not *826cause the mootness by voluntary action, “vacatur remains available, subject, as always, to considerations of the public interest.” Valero, 211 F.3d at 118.
The Fourth Circuit emphasized that Bancorp only addressed the standards applicable to appellate vacatur of appellate decisions, and therefore disagreed with the trial judge’s conclusion that district courts are necessarily bound by the Bancorp decision in deciding whether to vacate their prior opinions. 211 F.3d at 116-121. Regardless, the Valero court concluded that the considerations underlying appellate vacatur also apply to district court vacatur:
We ... hold that the Bancorp considerations that are relevant to appellate vacatur for mootness are also relevant to, and likewise largely determinative of, a district court’s vacatur decision for mootness under Rule 60(b)(6), even if those considerations do not necessarily exhaust the permissible factors that may be considered by a district court in deciding a vacatur motion. We also hold that vacatur is available as a remedy to the district court, as it is to the appellate court, see Bancorp, 513 U.S. at 29, 115 S.Ct. 386, in “exceptional circumstances,” even where the considerations of relative fault and the public interest would otherwise counsel against vacatur.
Id. at 121. Accordingly, the Court will consider whether, “the twin considerations of fault and public interest” favor granting the Clerk’s Motion to Vacate, or alternatively whether “exceptional circumstances” exist such that vacatur is justified. Id. at 118,121.
Although the Clerk did not cause this controversy to become moot,5 consideration of the public interest counsels against granting the Clerk’s Motion to Vacate. The Bancorp Court noted that there is a substantial public interest in judicial decisions: “Judicial precedents are presumptively correct and valuable to the legal community as a whole. They are not merely the property of private litigants and should stand unless a court concludes that the public interest would be served by a vacatur.” Valero, 211 F.3d at 118 (quoting Bancorp, 513 U.S. at 26-27, 115 S.Ct. 386). In Valero, the Court determined that the public interest was no bar to vacatur of the Court’s judgment because the statutory provisions that had been declared unconstitutional either no longer existed or had been substantially revised, and there was no suggestion of their likely reenactment. 211 F.3d at 121. Accordingly, there was little public interest in maintaining a legal decision on a statute that no longer existed and was unlikely to exist in the future. In the instant case, the Court did not issue a ruling as to the constitutionality of a particular statute that was subsequently revised. Rather, the Court made a determination as to a broader question of law that has value to the legal community as a whole. The Clerk’s interest in vacating adverse legal precedent does not outweigh this public interest.
The Clerk argues that the public interest is “weakly implicated” because district *827court opinions do not constitute binding precedent. Doc. No. 46-2 at 9. This argument would justify vacatur of any district court judgment, however, and it does not serve the public interest to permit such disruption to “the orderly operation of the federal judicial system.” Valero, 211 F.3d at 120 (quoting Bancorp, 513 U.S. at 27, 115 S.Ct. 386).6 The Court further concludes that there are no exceptional circumstances in the present case that justify the extraordinary remedy of vacatur.
III. CONCLUSION
For the foregoing reasons, the Clerk’s Motion to Vacate under Rule 60(b)(6) will be DENIED. A separate Order follows.

ORDER

Pending before the Court is the Clerk’s Motion to Vacate. Doc. No. 46. For the reasons articulated in the accompanying Memorandum Opinion, it is, this 8th day of August, 2013, by the United States District Court for the District of Maryland, hereby ORDERED that:
1) The Clerk’s Motion to Vacate, Doc. No. 46, is DENIED; and
2) The Clerk shall transmit a copy of this Order and accompanying Memorandum Opinion to all counsel of record.

. The Court does not need to address Defendant Haas's remaining arguments that Plaintiffs lack standing and have failed to state a claim upon which relief can be granted.


. The publication deadline was originally set for August 31, 2012, but Congress has extended that deadline three times. Pub. L. No. 112-173, 126 Stat. 1310 (Aug. 16, 2012) (extending Internet publication deadline to September 30, 2012); Pub. L. No. 112-178, 126 Stat. 1408 (Sept. 28, 2012) (extending deadline to December 8, 2012); Pub. L. No. 112— 207, 126 Stat. 1495 (Dec. 7, 2012) (extending deadline to April 15, 2013).


. The Fourth Circuit has recognized that the Library of Congress has a "hybrid character,” as certain functions could be regarded as "legislative” while others regarded as "executive.” Eltra Corp. v. Ringer, 579 F.2d 294, 301 (4th Cir.1978). Even if the Library is not exclusively "legislative” in character, Clark nevertheless supports a conclusion that the Larson exception is not limited to cases involving officers or employees of the executive branch.


. - The Court is aware of one case in which a court entertained claims for injunctive relief against the Clerk of the House of Representatives and the Secretary of the Senate. See Nat'l Ass’n of Mfrs. v. Taylor, 549 F.Supp.2d 33 (D.D.C.2008). The individual defendants in that case did not raise a sovereign immunity defense, however, and the court did not address it.


. The court in Liberation News analyzed a prior version of § 1391(e) which omitted the clause "or the United States” from the current operative language. See 426 F.2d at 1382. However, the amendments to § 1391(e) do not disturb the Second Circuit’s conclusions that only executive branch officers and employees are covered by the statute.


. Under Section 8(a) of the STOCK Act, the individual Defendants were required to post online the financial disclosure forms filed by employees covered under the Ethics in Government Act. Stop Trading on Congressional Knowledge (STOCK) Act, § 8(a), Pub.L. No. 112-105, 126 Stat. 291 (2012).


. The Court issued an accompanying Memorandum Opinion on March 20, 2013, Doc. No. 42, and a subsequent Amended Memorandum Opinion on April 1, 2013, Doc. No. 45.


. Disputes are usually considered moot when statutory changes discontinue a challenged practice. See Valero Terrestrial Corp. v. Paige, 211 F.3d 112, 116 (4th Cir.2000) (citing Native Vill. of Noatak v. Blatchford, 38 F.3d 1505, 1510 (9th Cir.1994)). The parties appear to agree that the Modification Act rendered this controversy moot. See, e.g., Doc. No. 46-2 at 2; Doc. No. 47 at 1. Furthermore, the parties have not submitted any information that would suggest to the Court that Congress intends to reenact the challenged portions of the STOCK Act, an action that could preclude a finding of mootness. See Am. Legion Post 7 of Durham, N.C. v. City of Durham, 239 F.3d 601, 606 (4th Cir.2001) ("The practical likelihood of reenactment of the challenged law appears to be the key to the Supreme Court’s mootness jurisprudence in situations such as this one.”).


. A movant seeking relief from a judgment under Rule 60(b) must normally "make a threshold showing of 'timeliness, a meritorious defense, a lack of unfair prejudice to the opposing party, and exceptional circumstances.' ” Lynn v. Alexander, 474 Fed.Appx. 950, 951 (4th Cir.2012) (quoting Dowell v. State Farm Fire & Cas. Auto. Ins. Co., 993 F.2d 46, 48 (4th Cir.1993)). In Valero, however, neither the district court nor the Fourth Circuit addressed timeliness,' meritorious defense, or unfair prejudice. In this case, there is little doubt that the Clerk’s Motion is timely, and given that the case is. moot, there is minimal risk of unfair prejudice to Plaintiffs. The Court questions the extent to which the meritorious defense requirement should be applicable in the context of 60(b)(6) motion to vacate for mootness, as the requirement is typically emphasized where a party seeks to vacate a default judgment. See generally 10A Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 2697 (3d ed. 2013).


. The Modification Act became law due to the actions of Congress and the President. Plaintiffs argue that the Clerk is responsible because she "was the House's agent for enforcing the legislation passed by the House.” See Doc. No. 47 at 2. However, the Clerk is responsible for administrative functions within the Legislative Branch and has no constitutional role in the enactment of legislation. The Clerk neither casts a vote on the floor of Congress nor signs legislation into law. The Fourth Circuit has distinguished those who enact legislation from those who do not. See Valero, 211 F.3d at 121 (emphasizing that defendants were neither the legislature nor the Governor and thus mootness was not caused by their actions).


. The Clerk also argues that the Court's determination regarding the applicability of sovereign immunity to the individual Defendants was unnecessary in light of the Court’s venue ruling. Id. at 8. As the parties acknowledge, however, future litigants may dispute the correctness of the Court's opinion, and courts may disregard it as nonbinding precedent.